                  Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 1 of 91


                                           IN THE UNITED STATES DISTRICT COURT
                                            FOR THE WESTERN DISTRICT OF TEXAS
                                                      WACO DIVISION

PATRICIA RODRIGUEZ-LOPEZ and                                                                  §
PETER LOPEZ,                                                                                  §
                                                                                              §
      Plaintiffs,                                                                             §
                                                                                              §
vs.                                                                                           §             Civil Action No. _____________
                                                                                                                              6:19-cv-662
                                                                                              §
CODY A. SCHOENEN and SMOKEY                                                                   §
POINT DISTRIBUTING, INC.,                                                                     §
                                                                                              §
      Defendants.                                                                             §


                           DEFENDANTS’ NOTICE OF REMOVAL
               Defendants, Cody A. Schoenen and Smokey Point Distributing, Inc.,

(“Defendants”) file this Notice of Removal under 28 U.S.C. § 1446(a) and 28 U.S.C. §

1332(a)(2).


                                                                                           I.
                                                                 INTRODUCTION
       1. Cody A. Schoenen and Smokey Point Distributing, Inc. are defendants in a civil

action brought on October 17, 2019, in the 162nd Judicial District Court of the State of

Texas, County of Dallas, entitled “Patricia Rodriguez-Lopez and Peter Lopez, Plaintiffs,

v. Cody A. Schoenen and Smokey Point Distributing, Inc., Defendants,” Cause No. DC-

19-16139. The Plaintiffs alleged that they were injured as a result of an incident between

their vehicle and the 18-wheeler driven and owned by Defendants, which occurred on or




DEFENDANTS’ NOTICE OF REMOVAL                                                                                                     PAGE 1
P:\THE BASSETT FIRM FILES\Hudson\Rodriguez-Lopez v. Schoenen\Pleadings\D Notice of Removal (Federal).docx
                  Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 2 of 91


about October 4, 2017 in Bell County, Texas. A copy of the citation and petition in that

action is attached as Exhibit A.1

       2. On November 7, 2019, an Agreed Motion to Transfer Venue was filed by the

Defendants, requesting transfer from Dallas County to Bell County, Texas. The Dallas

County court has not yet ruled on that Agreed Motion. On November 11, 2019,

Defendants timely filed their Original Answer in the Dallas County court, pending

transfer to Bell County. A copy of these pleadings are attached, respectively, as Exhibits

B and C.


                                                   II.
                                       TIMELINESS OF REMOVAL
       3. The citation and petition in this action were served on Defendants on October 17,

2019, by electronic service on their attorneys in Dallas, Texas. This notice of removal is

filed within 30 days of receipt of the petition and is thus timely filed under 28 U.S.C.

§ 1446(b). Bd. Of Regents of Univ. of Tex.Sys. v. Nippon Tel. & Tel.Corp., 478 F.3d 274,

278 (5th Cir. 2007).


                                                              III.
                                                      BASIS FOR REMOVAL
       4. Removal is proper because this Court possesses diversity jurisdiction over the

matter. 28 U.S.C. § 1332(a). Additionally, the amount in controversy in this action

exceeds, exclusive of interest and costs, the sum of $75,000. Each Plaintiff has presented

a demand of the Defendants in excess of $100,000.00. Should either Plaintiff, or both,



1
 Plaintiffs filed their First Amended Original Petition and Request for Written Discovery in order to omit
improperly-named defendants who were originally included in the suit in error. A copy of the Original
Petition is also included in Exhibit A, for the Court’s reference.



DEFENDANTS’ NOTICE OF REMOVAL                                                                               PAGE 2
P:\THE BASSETT FIRM FILES\Hudson\Rodriguez-Lopez v. Schoenen\Pleadings\D Notice of Removal (Federal).docx
                  Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 3 of 91


prevail on a claim against Defendants stated in the Plaintiffs’ Petition, attached to this

notice, they would be entitled to damages in excess of $75,000.00.

       5. Plaintiffs stated in their Petition that they are citizens of the State of Texas, which

constitutes a judicial admission with respect to Plaintiffs’ state of residency. See Exhibit

A, Plaintiff’s First Amended Original Petition, Section II. Defendant Cody A. Schoenen

is a citizen of Washington who resides in Edmonds, Washington. Defendant Smokey

Point Distributing, Inc. is a citizen of Washington, as a Washington corporation with its

principal place of business located within the state of Washington. Plaintiffs judicially

admit this in their pleading. Id.

       6. Given that Plaintiffs are citizens of Texas and Defendants are citizens of

Washington, there is complete diversity among the parties to this suit, and removal based

on diversity jurisdiction is proper.

       7. An index of the state court docket and copies of pleadings, process, orders, and

other filings in the state-court suit as well as the separately signed Certificate of Interested

Persons are attached to the Notice of Removal as required by 28 U.S.C § 1446(a) and

Fed. R. Civ. P. 7 as Exhibit D.

       8. Venue is proper in the U.S. District Court for the Western District of Texas under

28 U.S.C. § 1441(a) because the Bell County state court, which the parties agree is the

correct venue, is located in this district.

       9. Defendants will promptly give written notice and file a copy of this Notice of

Removal with the clerk of the Dallas County Court and on all counsel of record pursuant

to 28 U.S.C. § 1446(d).




DEFENDANTS’ NOTICE OF REMOVAL                                                                               PAGE 3
P:\THE BASSETT FIRM FILES\Hudson\Rodriguez-Lopez v. Schoenen\Pleadings\D Notice of Removal (Federal).docx
                  Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 4 of 91



                                                                  IV.
                                                            NO JURY DEMAND
       10. The parties have not demanded a jury trial in state court.


                                                                                         V.
                                                     COURT INFORMATION

       11. The address and contact information for the 162nd District Court of Dallas

County, Texas (where this matter was originally filed) is as follows:

               162nd Judicial District Court
               Hon. Maricela Moore, Presiding
               George L. Allen, Sr. Courts Building
               600 Commerce Street
               7th Floor New Tower
               Dallas, TX 75202
               Telephone (214) 653-7348

       12. The address and contact information for the Bell County Courts (where this

matter is pending transfer) is as follows:

               Bell County Court Coordinator
               Charlotte Luther
               Bell County Justice Center
               1201 Huey Road
               Belton, TX 76513
               Telephone (254) 933-5180


                                                                                        VI.
                                                                               PRAYER
               Because Defendants are citizens of the state of Washington and Plaintiffs are

citizens of Texas, complete diversity exists, creating diversity jurisdiction under 28

U.S.C. § 1332(a), and venue is proper in the U.S. District Court for the Western District

of Texas under 28 U.S.C. § 1441(a) in light of the parties’ pending Agreed Motion to



DEFENDANTS’ NOTICE OF REMOVAL                                                                               PAGE 4
P:\THE BASSETT FIRM FILES\Hudson\Rodriguez-Lopez v. Schoenen\Pleadings\D Notice of Removal (Federal).docx
                  Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 5 of 91


Transfer Venue. Defendants thus ask the Court to remove this suit to the U.S. District

Court for the Western District of Texas, Waco Division.


                                                                                              Respectfully Submitted,

                                                                                              THE BASSETT FIRM


                                                                                              /s/ Georgette P. Oden
                                                                                              MIKE H. BASSETT
                                                                                              SBN: 01890500
                                                                                              GEORGETTE P. ODEN
                                                                                              SBN: 24029752
                                                                                              Two Turtle Creek Village
                                                                                              3838 Oak Lawn Avenue, Suite 1300
                                                                                              Dallas, Texas 75219
                                                                                              (214) 219-9900 Telephone
                                                                                              (214) 219-9456 Facsimile
                                                                                              efile@thebassettfirm.com
                                                                                              mbassett@thebassettfirm.com
                                                                                              goden@thebassettfirm.com

                                                                                              ATTORNEYS FOR DEFENDANTS,
                                                                                              CODY A. SCHOENEN and SMOKEY
                                                                                              POINT DISTRIBUTING, INC.



                                              CERTIFICATE OF SERVICE
               I certify that a true copy of this document was forwarded to the following counsel

of record on this 15th day of November, 2019, pursuant to the Texas Rules of Civil

Procedure:

Via ECF-PACER
Mr. William E. Hymes
Loncar Associates
424 S. Cesar Chavez Blvd.
Dallas, Texas 75201

                                                                                              /s/ Georgette P. Oden
                                                                                              GEORGETTE P. ODEN




DEFENDANTS’ NOTICE OF REMOVAL                                                                                                    PAGE 5
P:\THE BASSETT FIRM FILES\Hudson\Rodriguez-Lopez v. Schoenen\Pleadings\D Notice of Removal (Federal).docx
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 6 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 7 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 8 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 9 of 91




              EXHIBIT “A”
                                                                                                                             FILED
                                                                                                                 DALLAS COUNTY
                     Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 10 of 91                                  10/3/2019 1:35 PM
7 CIT/ ESERVE                                                                                                       FELICIA PITRE
                                                                                                                 DISTRICT CLERK

                                                        DC-19-16139                                    JAVIER HERNANDEZ
                                                CAUSE NO. _____________

       PATRICIA RODRIGUEZ-LOPEZ AND                              '                      IN THE DISTRICT COURT
       PETER LOPEZ                                               '
                                                                 '
       VS.                                                       '
                                                                 '                     162ND
                                                                 '                     ______ JUDICIAL DISTICT
       CODY A. SCHOENEN, SMOKEY                                  '
       POINT DISTRIBUTING, INC., SPD                             '
       TRUCKING, L.L.C., HENNESSY                                '
       CAPITAL ACQUISITION CORP. IV,                             '
       LST EQUIPMENT, INC., TEXR ASSETS                          '
       2, L.L.C., DASEKE COMPANIES, INC.                         '                      DALLAS COUNTY, TEXAS

        PLAINTIFFS’ ORIGINAL PETITION AND REQUEST FOR WRITTEN DISCOVERY

       TO THE HONORABLE JUDGE OF SAID COURT:

                NOW COME PATRICIA RODRIGUEZ-LOPEZ and PETER LOPEZ, Plaintiffs,

       complaining of and about CODY A. SCHOENEN, SMOKEY POINT DISTRIBUTING,

       INC., SPD TRUCKING, L.L.C., HENNESSY CAPITAL ACQUISITION CORP. IV, LST

       EQUIPMENT, INC., TEXR ASSETS 2, L.L.C., AND DASEKE COMPANIES, INC., and

       for cause of action shows unto the Court the following:

                                                       I.
                                            DISCOVERY CONTROL PLAN

                Plaintiffs intend to conduct discovery under Level 3 of Texas Rules of Civil Procedure

       190.3 and affirmatively plead that they are seeking monetary relief of over $200,000.00, but not

       more than $1,000,000.00.

                                                          II.
                                                 PARTIES AND SERVICE

                Plaintiff, PATRICIA RODRIGUEZ-LOPEZ, is an individual resident of Dallas, Texas.

       The last three digits of Plaintiff’s Social Security Number are 747 and the last three digits of her

       driver’s license are 878.



       Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition     Page 1
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 11 of 91



         Plaintiff, PETER LOPEZ, is an individual resident of Dallas, Texas. The last three

digits of Plaintiff’s Social Security Number are 643 and the last three digits of his driver’s

license are 119.

         Defendant CODY A. SCHOENEN is an individual resident of Woodway, Washington,

and may be served with process at his home at the following address: 24223 Timber Lane,

Woodway, Washington 98020, or wherever he may be found. Service of said Defendant as

described above can be effected by personal delivery.

         Defendant SMOKEY POINT DISTRIBUTING, INC., is a foreign corporation which

may be served via its designated registered agent: CT Corporation System, 711 Capitol Way

S, Suite 204, Olympia, Washington 98501.

         Defendant SPD TRUCKING, L.L.C., is a foreign corporation which may be served via

its designated registered agent: CT Corporation System, 711 Capitol Way S, Suite 204,

Olympia, Washington 98501.

         Defendant HENNESSY CAPITAL ACQUISITION CORP. IV, is a foreign

corporation which may be served via its designated registered agent: Corporation Service

Company, 251 Little Falls Drive, Wilmington, Delaware 19808.

         Defendant LST EQUIPMENT, INC., is a Texas corporation which may be served via

its designated registered agent: CT Corporation System, 1999 Street, Suite 900, Dallas, TX

75201.

         Defendant TEXR ASSETS 2, L.L.C., is a Texas corporation which may be served via its

designated registered agent: CT Corporation System, 1999 Street, Suite 900, Dallas, TX

75201.




Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 2
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 12 of 91



         Defendant DASEKE COMPANIES, INC., is a foreign corporation which may be

served via its designated registered agent: The Corporation Trust Company, Corporation

Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

                                                 III.
                                       JURISDICTION AND VENUE

         The subject matter in controversy is within the jurisdictional limits of this court. This

court has jurisdiction over Defendants because said Defendants purposefully availed themselves

of the privilege of conducting activities in the State of Texas and established minimum contacts

sufficient to confer jurisdiction over said Defendants, and the assumption of jurisdiction over

Defendants will not offend traditional notions of fair play and substantial justice and is consistent

with the constitutional requirements of due process.

         Furthermore, Plaintiffs would show that Defendants engaged in activities constituting

business in the state of Texas as provided by Tex. Civ. Prac. & Rem. Code § 17.042 of the Texas

Civil Practice and Remedies Code, in that said Defendants committed a tort in whole or in part in

Texas.

         Venue in Dallas County is proper in this cause because Defendants LST Equipment, Inc.,

and TexR Assets 2, L.L.C., are corporations formed in the State of Texas with their principal

office located in Addison, Dallas County, Texas.

                                                       IV.
                                                      FACTS

         On October 4, 2017, Defendant CODY A. SCHOENEN was operating a tractor-trailer

northbound on I-35, near Waco, Texas, with Plaintiff’s vehicle situated beside him. Defendant

CODY A. SCHOENEN suddenly, and without warning, changed lanes and entered Plaintiffs’

lane of travel crashing into the side of Plaintiffs’ vehicle and forcing their vehicle into the



Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 3
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 13 of 91



concrete barrier. As a result of the collision, Plaintiffs were caused to suffer injuries and

damages which are the subject of this lawsuit.

         At the time of the collision, Defendant CODY A. SCHOENEN was operating a tractor

and pulling a trailer owned and/or leased by one, or all, of the named Defendants.

                                        V.
                     NEGLIGENCE OF DEFENDANT CODY A. SCHOENEN

         Defendant CODY A. SCHOENEN had a duty to exercise the degree of care that a

reasonably careful person would use to avoid harm to others under circumstances similar to those

described herein.

         The injuries suffered by Plaintiffs were proximately caused by Defendant CODY A.

SCHOENEN’S negligent, careless and reckless disregard of said duty.

         The negligent, careless and reckless disregard of duty of Defendant CODY A.

SCHOENEN consisted of, but is not limited to, the following acts and omissions:

             a. Failing to pay attention to the roadway and the other motor vehicles around him;

             b. Failure to turn his vehicle in an effort to avoid the collision complained of;

             c. Failure to keep such distance away from Plaintiffs’ vehicle as a person using
                ordinary prudent care would have done;

             d. Operating his vehicle at a rate of speed which was greater than that would have
                been operated by a person of ordinary prudence under the same or similar
                circumstances;

             e. Failure to apply the brakes to his vehicle in a timely and prudent manner and/or
                wholly failed to apply his brakes in order to avoid the collision in question;

             f. Violating the following provisions of the V.T.C.A. (Texas Transportation Code)
                and for which such failures constitute negligence per se as set out below:

                           Sec. 545.060. DRIVING ON ROADWAY LANED FOR TRAFFIC.

                           (a)     An operator on a roadway divided into two or more clearly marked
                           lanes for traffic:


Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition     Page 4
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 14 of 91



                                    (1)    shall drive as nearly as practical entirely within a single
                                    lane; and
                                    (2)    may not move from the lane unless that movement can be
                                    made safely.

             g. Failure to read and follow the company policies and procedure;

             h. Failure to obtain the necessary training, education, and knowledge to safely
                operate the truck in question;

             i. Failure to adhere to the Texas Commercial Motor Vehicle Driver’s Handbook;

             j. Operating the vehicle while overly fatigued; and

             k. Violating one or more of the following provisions of the Federal Motor Carrier
                Safety Regulations and for which such failure constitutes negligence per se as set
                out below:

                           1. 49 C.F.R. § 392.1, did not sufficiently know the safety regulations as
                              required;

                           2. 49 C.F.R. § 392.14, did not exercise extreme caution when driving in
                              hazardous conditions.

                           3. Part 380 regarding special training requirements.

                           4. Part 386 regarding rules of practice for motor carriers;

                           5. Part 383 regarding commercial driver’s license requirements;

                           6. Part 390 regarding rules of practice for motor carriers; and

                           7. Part 391 regarding the qualification of drivers.

         All such other and further acts of negligence as may be shown in the trial of this cause as

discovery progresses.

         Each and every one of the foregoing acts and omissions, as well as others, which are not

specifically mentioned herein, constitute negligence and each and every such act and/or omission

was the proximate cause of the collision and of Plaintiffs’ damages, for which they pray for

judgment in an amount in excess of the minimum jurisdictional limits of the Court.



Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 5
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 15 of 91



                                    VI.
    NEGLIGENCE OF DEFENDANTS SMOKEY POINT DISTRIBUTING, INC., SPD
      TRUCKING, L.L.C., HENNESSY CAPITAL ACQUISITION CORP. IV, LST
    EQUIPMENT, INC., TEXR ASSETS 2, L.L.C., AND DASEKE COMPANIES, INC.

         On the occasion in question, Defendant CODY A. SCHOENEN was an employee and/or

agent of Defendants SMOKEY POINT DISTRIBUTING, INC., SPD TRUCKING, L.L.C.,

HENNESSY CAPITAL ACQUISITION CORP. IV, LST EQUIPMENT, INC., TEXR

ASSETS 2, L.L.C., AND DASEKE COMPANIES, INC., and driving a vehicle owned and/or

leased by them.

         Defendants negligently entrusted their vehicle to Defendant CODY A. SHOENEN.

Further, Defendants negligently hired, negligently trained and negligently supervised Defendant

CODY A. SCHOENEN. Defendants were negligent, without limitations, in the following

partriculars:

                  a. Failing to adopt proper policies and procedures regarding the interview of a
                     potential employee who will be driving a tractor-trailer on the roadway of the
                     State of Texas;

                  b. Failing to conduct a proper employment and background check;

                  c. Failing to sufficiently inquire into Defendant CODY A. SHOENEN’S,
                     qualifications, training, and competency before hiring him;

                  d. Failing to explain and demonstrate its safety policies and procedures to
                     Defendant CODY A. SHOENEN;

                  e. Failing to provide the necessary and proper training to Defendant CODY A.
                     SHOENEN, regarding truck driving, truck safety, safety classes, how to
                     properly and safely drive a truck, and in all matters regarding the proper and
                     safe operation of a truck and the maintenance of a truck in various situations;

                  f. Failing to provide and/or require regular follow-up driver education and
                     training;

                  g. Failing to monitor Defendant CODY A. SHOENEN, to make sure that he
                     was complying with policies and procedures;

                  h. Failing to interview and test Defendant CODY A. SHOENEN, to make sure

Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 6
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 16 of 91



                       he read, and was familiar with, understood, and followed the company
                       policies and procedures;

                  i. Failing to document attendance and topics discussed at any safety meeting
                     and/or course instruction;

                  j. Failing to require attendance at any safety meetings or instruction;

                  k. Failing to discipline, supervise, remedy, and train Defendant CODY A.
                     SHOENEN;

                  l. Failing to train, reprimand, supervise, and remedy any deficiencies in
                     Defendant CODY A. SHOENEN, as a driver;

                  m. Failing to monitor and document the number of accidents, moving violations,
                     speed of a particular violation, and fault of a violation and/or accident
                     involving Defendant CODY A. SHOENEN;

                  n. Failing to properly document citations, moving violations, accidents, and
                     violation of policy Defendant CODY A. SHOENEN, and/or other
                     employees;

                  o. Failing to conduct regular and required review of Defendant CODY A.
                     SHOENEN’S, performance;

                  p. Failing to require and maintain records of violation by Defendant CODY A.
                     SHOENEN;

                  q. Failing to maintain a driver qualification file on Defendant CODY A.
                     SHOENEN;

                  r. Failing to require Defendant CODY A. SHOENEN to comply with the Texas
                     and Federal Motor Carrier Safety Regulations, the Texas Commercial Motor
                     Vehicle Driver’s Handbook, and the Texas Transportation Code;

                  s. Providing a truck to Defendant CODY A. SHOENEN, who was not properly
                     trained and did not have the proper education, background, training, or
                     experience to safely operate the tractor/trailer, and who was an incompetent
                     and/or reckless driver who repeatedly failed to comply with Texas and Federal
                     Regulations and Guidelines; and

                  t. In violating the following provisions of Code of Federal Regulations and for
                     which such failures constitute negligence per se as set out below:

                       1. Part 380 regarding special training requirements;

                       2. Part 390 regarding federal motor carrier safety regulations; and

Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 7
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 17 of 91




                       3. Part 391 regarding the qualification of drivers.

         Each of such acts and omissions, singularly or in combination with others, were the

approximate cause of the injuries suffered by Plaintiffs. Plaintiffs pray for judgment in an

amount in excess of the minimum jurisdictional limits of this Court.

                                            VII.
                              AGENCY AND RESPONDEAT SUPERIOR

         At all times material hereto, Defendant CODY A. SHOENEN was acting, not only in his

individual capacity, but also as an agent, representative, and/or employee of Defendants

SMOKEY POINT DISTRIBUTING, INC., SPD TRUCKING, L.L.C., HENNESSY

CAPITAL ACQUISITION CORP. IV, LST EQUIPMENT, INC., TEXR ASSETS 2,

L.L.C., AND DASEKE COMPANIES, INC., and acting within the scope of such employment.

Under the doctrines of agency and respondeat superior, Defendants are liable for the acts and

omissions of their employee and/or agent.

                                                  VIII.
                                           OSTENSIBLE AGENCY

         Plaintiffs reasonably believed that Defendant CODY A. SHOENEN was an agent

Defendants SMOKEY POINT DISTRIBUTING, INC., SPD TRUCKING, L.L.C.,

HENNESSY CAPITAL ACQUISITION CORP. IV, LST EQUIPMENT, INC., TEXR

ASSETS 2, L.L.C., AND DASEKE COMPANIES, INC.

         Further, Defendants held Defendant CODY A. SHOENEN out as their agent and

Plaintiffs justifiably relied on said representation. Any actions or omissions committed by

Defendant CODY A. SHOENEN, therefore, are imputable to Defendants SMOKEY POINT

DISTRIBUTING,              INC.,       SPD       TRUCKING,             L.L.C.,       HENNESSY   CAPITAL




Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition      Page 8
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 18 of 91



ACQUISITION CORP. IV, LST EQUIPMENT, INC., TEXR ASSETS 2, L.L.C., AND

DASEKE COMPANIES, INC.

                                                      IX.
                                                    DAMAGES

         As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiffs were caused to suffer physical and emotional injuries resulting in the following

damages:

                  a. Reasonable and necessary medical care and expenses in the past. These
                     expenses were incurred by Plaintiffs for the necessary care and treatment of
                     the injuries resulting from the collision complained of herein and such charges
                     are reasonable and were usual and customary charges for such services;

                  b. Reasonable and necessary medical care and expenses which will, in all
                     reasonable probability, be incurred in the future;

                  c. Physical pain and suffering in the past and future;

                  d. Impairment in the past and future;

                  e. Mental anguish in the past and future;

                  f. Lost wages in the past and future; and

                  g. Loss of earning capacity in the past and future.

                                                  X.
                                          DISCOVERY REQUESTS

         Under Texas Rule of Civil Procedure 194.2, Plaintiffs request that all Defendants

  named herein disclose, within 50 days of the service of this request, the information or

  material described in Rule 194.2 (a) through (l). This is to give further notice to the

  Defendants and Defendants’ attorney(s) that attached to this Petition and Request for

  Disclosure, and being served herewith on each Defendant, are:

                  a)       Interrogatories;



Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 9
              Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 19 of 91



                  b)       Request for Production; and

                  c)       Request for Admissions.

         Defendants are hereby requested to serve on the undersigned counsel true and complete

responses to all written discovery requests within fifty (50) days of service.

                                                     PRAYER

         WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that Defendants

be cited to appear and answer herein, and that upon a final hearing of the cause, judgment be

entered for Plaintiffs, against Defendants, jointly and severally, for damages in an amount within

the jurisdictional limits of this Court; including interest, as allowed by Sec. 41.008, Chapter 41,

Tex.Civ.Prac.& Rem.Code; together with pre-judgment interest (from the date of injury through

the date of judgment), at the maximum rate allowed by law; post-judgment interest at the legal

rate; costs of court; and such other and further relief to which Plaintiffs may be entitled at law or

in equity.

                                                       Respectfully submitted,

                                                       LONCAR ASSOCIATES

                                                       /s/ William E. Hymes
                                                       William E. Hymes
                                                       Texas Bar No. 24029624

                                                       424 S Cesar Chavez Blvd
                                                       Dallas, TX 75201
                                                       Tel. (214) 747-0422
                                                       Fax. (214) 393-6492
                                                       wehymes@loncarassociates.com

                                                       ATTORNEY FOR PLAINTIFFS




Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al., Plaintiffs’ Original Petition   Page 10
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 20 of 91



                                       CAUSE NO. DC-19-16139

PATRICIA RODRIGUEZ-LOPEZ AND                           '                    IN THE DISTRICT COURT
PETER LOPEZ                                            '
                                                       '                      162ND JUDICIAL DISTICT
VS.                                                    '
                                                       '
                                                       '
CODY A. SCHOENEN AND SMOKEY                            '
POINT DISTRIBUTING, INC.                               '                    DALLAS COUNTY, TEXAS

                   PLAINTIFFS’ FIRST AMENDED ORIGINAL PETITION
                       AND REQUEST FOR WRITTEN DISCOVERY

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COME PATRICIA RODRIGUEZ-LOPEZ and PETER LOPEZ, Plaintiffs,

complaining of and about CODY A. SCHOENEN and SMOKEY POINT DISTRIBUTING,

INC., and for cause of action shows unto the Court the following:

                                              I.
                                   DISCOVERY CONTROL PLAN

        Plaintiffs intend to conduct discovery under Level 3 of Texas Rules of Civil Procedure

190.3 and affirmatively plead that they are seeking monetary relief of over $200,000.00, but not

more than $1,000,000.00.

                                                II.
                                       PARTIES AND SERVICE

        Plaintiff, PATRICIA RODRIGUEZ-LOPEZ, is an individual resident of Dallas, Texas.

The last three digits of Plaintiff’s Social Security Number are 747 and the last three digits of her

driver’s license are 878.

        Plaintiff, PETER LOPEZ, is an individual resident of Dallas, Texas. The last three

digits of Plaintiff’s Social Security Number are 643 and the last three digits of his driver’s

license are 119.



Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139          Page 1
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 21 of 91



        Defendant CODY A. SCHOENEN is an individual resident of Woodway, Washington,

and may be served through his attorney Michael H. Bassett, The Bassett Firm.

        Defendant SMOKEY POINT DISTRIBUTING, INC., is a foreign corporation which

may be served and may be served through its attorney Michael H. Bassett, The Bassett Firm.

                                              III.
                                    JURISDICTION AND VENUE

        The subject matter in controversy is within the jurisdictional limits of this court.

        Plaintiffs would show that Defendants engaged in activities constituting business in the

state of Texas as provided by Tex. Civ. Prac. & Rem. Code § 17.042 in that said Defendants

committed a tort in whole or in part in Texas.

        Venue in Dallas County is proper in this cause, as provided by Tex. Civ. Prac. & Rem.

Code § 15.002(a)(4) because at the time of the occurrence, Plaintiffs were residents of Dallas

County, Texas.

                                                    IV.
                                                   FACTS

        On October 4, 2017, Defendant CODY A. SCHOENEN was operating a tractor-trailer

northbound on I-35, near Waco, Texas, with Plaintiff’s vehicle situated beside him. Defendant

CODY A. SCHOENEN suddenly, and without warning, changed lanes and entered Plaintiffs’

lane of travel crashing into the side of Plaintiffs’ vehicle and forcing their vehicle into the

concrete barrier. As a result of the collision, Plaintiffs were caused to suffer injuries and

damages which are the subject of this lawsuit.

        At the time of the collision, Defendant CODY A. SCHOENEN was operating a tractor

and pulling a trailer owned and/or leased by Defendant SMOKEY POINT DISTRIBUTING,

INC.


Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139           Page 2
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 22 of 91



                                      V.
                   NEGLIGENCE OF DEFENDANT CODY A. SCHOENEN

        Defendant CODY A. SCHOENEN had a duty to exercise the degree of care that a

reasonably careful person would use to avoid harm to others under the same or similar

circumstances.

        The injuries suffered by Plaintiffs were proximately caused by Defendant CODY A.

SCHOENEN’S negligent, careless and reckless disregard of said duty.

        The negligent, careless and reckless disregard of duty of Defendant CODY A.

SCHOENEN consisted of, but is not limited to, the following acts and omissions:

            a. Failing to pay attention to the roadway and the other motor vehicles around him;

            b. Failure to turn his vehicle in an effort to avoid the collision complained of;

            c. Failure to keep such distance away from Plaintiffs’ vehicle as a person using
               ordinary prudent care would have done;

            d. Operating his vehicle at a rate of speed which was greater than that would have
               been operated by a person of ordinary prudence under the same or similar
               circumstances;

            e. Failure to apply the brakes to his vehicle in a timely and prudent manner and/or
               wholly failed to apply his brakes in order to avoid the collision in question;

            f. Violating the following provisions of the V.T.C.A. (Texas Transportation Code)
               and for which such failures constitute negligence per se as set out below:

                 Sec. 545.060. DRIVING ON ROADWAY LANED FOR TRAFFIC.

                 (a)      An operator on a roadway divided into two or more clearly marked lanes
                 for traffic:

                         (1)     shall drive as nearly as practical entirely within a single lane; and
                         (2)     may not move from the lane unless that movement can be made
                         safely.

            g. Failure to read and follow the company policies and procedure;

            h. Failure to obtain the necessary training, education, and knowledge to safely

Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139            Page 3
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 23 of 91



                 operate the truck in question;

            i. Failure to adhere to the Texas Commercial Motor Vehicle Driver’s Handbook;

            j. Operating the vehicle while overly fatigued; and

            k. Violating one or more of the following provisions of the Federal Motor Carrier
               Safety Regulations and for which such failure constitutes negligence per se as set
               out below:

                         1. 49 C.F.R. § 392.1, did not sufficiently know the safety regulations as
                            required;

                         2. 49 C.F.R. § 392.14, did not exercise extreme caution when driving in
                            hazardous conditions.

                         3. Part 380 regarding special training requirements.

                         4. Part 386 regarding rules of practice for motor carriers;

                         5. Part 383 regarding commercial driver’s license requirements;

                         6. Part 390 regarding rules of practice for motor carriers; and

                         7. Part 391 regarding the qualification of drivers.

        All such other and further acts of negligence as may be shown in the trial of this cause as

discovery progresses.

        Each and every one of the foregoing acts and omissions, as well as others, which are not

specifically mentioned herein, constitute negligence and each and every such act and/or omission

was the proximate cause of the collision and of Plaintiffs’ damages, for which they pray for

judgment in an amount in excess of the minimum jurisdictional limits of the Court.

                                 VI.
       NEGLIGENCE OF DEFENDANTS SMOKEY POINT DISTRIBUTING, INC.

        On the occasion in question, Defendant CODY A. SCHOENEN was an employee and/or

agent of Defendant SMOKEY POINT DISTRIBUTING, INC. and driving a vehicle owned

and/or leased by it.

Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139        Page 4
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 24 of 91



        Defendant negligently entrusted its vehicle to Defendant CODY A. SHOENEN.

Further, Defendant negligently hired, negligently trained and negligently supervised Defendant

CODY A. SCHOENEN.                 Defendant was negligent, without limitations, in the following

partriculars:

                 a. Failing to adopt proper policies and procedures regarding the interview of a
                    potential employee who will be driving a tractor-trailer on the roadway of the
                    State of Texas;

                 b. Failing to conduct a proper employment and background check;

                 c. Failing to sufficiently inquire into Defendant CODY A. SHOENEN’S,
                    qualifications, training, and competency before hiring him;

                 d. Failing to explain and demonstrate its safety policies and procedures to
                    Defendant CODY A. SHOENEN;

                 e. Failing to provide the necessary and proper training to Defendant CODY A.
                    SHOENEN, regarding truck driving, truck safety, safety classes, how to
                    properly and safely drive a truck, and in all matters regarding the proper and
                    safe operation of a truck and the maintenance of a truck in various situations;

                 f. Failing to provide and/or require regular follow-up driver education and
                    training;

                 g. Failing to monitor Defendant CODY A. SHOENEN, to make sure that he
                    was complying with policies and procedures;

                 h. Failing to interview and test Defendant CODY A. SHOENEN, to make sure
                    he read, and was familiar with, understood, and followed the company
                    policies and procedures;

                 i. Failing to document attendance and topics discussed at any safety meeting
                    and/or course instruction;

                 j. Failing to require attendance at any safety meetings or instruction;

                 k. Failing to discipline, supervise, remedy, and train Defendant CODY A.
                    SHOENEN;

                 l. Failing to train, reprimand, supervise, and remedy any deficiencies in
                    Defendant CODY A. SHOENEN, as a driver;


Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139       Page 5
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 25 of 91



                 m. Failing to monitor and document the number of accidents, moving violations,
                    speed of a particular violation, and fault of a violation and/or accident
                    involving Defendant CODY A. SHOENEN;

                 n. Failing to properly document citations, moving violations, accidents, and
                    violation of policy Defendant CODY A. SHOENEN, and/or other
                    employees;

                 o. Failing to conduct regular and required review of Defendant CODY A.
                    SHOENEN’S, performance;

                 p. Failing to require and maintain records of violation by Defendant CODY A.
                    SHOENEN;

                 q. Failing to maintain a driver qualification file on Defendant CODY A.
                    SHOENEN;

                 r. Failing to require Defendant CODY A. SHOENEN to comply with the Texas
                    and Federal Motor Carrier Safety Regulations, the Texas Commercial Motor
                    Vehicle Driver’s Handbook, and the Texas Transportation Code;

                 s. Providing a truck to Defendant CODY A. SHOENEN, who was not properly
                    trained and did not have the proper education, background, training, or
                    experience to safely operate the tractor/trailer, and who was an incompetent
                    and/or reckless driver who repeatedly failed to comply with Texas and Federal
                    Regulations and Guidelines; and

                 t. In violating the following provisions of Code of Federal Regulations and for
                    which such failures constitute negligence per se as set out below:

                     1. Part 380 regarding special training requirements;

                     2. Part 390 regarding federal motor carrier safety regulations; and

                     3. Part 391 regarding the qualification of drivers.

        Each of such acts and omissions, singularly or in combination with others, were the

approximate cause of the injuries suffered by Plaintiffs. Plaintiffs pray for judgment in an

amount in excess of the minimum jurisdictional limits of this Court.




Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139       Page 6
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 26 of 91



                                          VII.
                            AGENCY AND RESPONDEAT SUPERIOR

        At all times material hereto, Defendant CODY A. SHOENEN was acting, not only in his

individual capacity, but also as an agent, representative, and/or employee of Defendant

SMOKEY POINT DISTRIBUTING, INC., and acting within the scope of such employment.

Under the doctrines of agency and respondeat superior, Defendant is liable for the acts and

omissions of its employee and/or agent.

                                               VIII.
                                        OSTENSIBLE AGENCY

        Plaintiffs reasonably believed that Defendant CODY A. SHOENEN was an agent of

Defendant SMOKEY POINT DISTRIBUTING, INC.

        Further, Defendant held Defendant CODY A. SHOENEN out as its agent and Plaintiffs

justifiably relied on said representation. Any actions or omissions committed by Defendant

CODY A. SHOENEN, therefore, are imputable to Defendant SMOKEY POINT

DISTRIBUTING, INC.

                                                  IX.
                                                DAMAGES

        As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiffs were caused to suffer physical and emotional injuries resulting in the following

damages:

                 a. Reasonable and necessary medical care and expenses in the past. These
                    expenses were incurred by Plaintiffs for the necessary care and treatment of
                    the injuries resulting from the collision complained of herein and such charges
                    are reasonable and were usual and customary charges for such services;

                 b. Reasonable and necessary medical care and expenses which will, in all
                    reasonable probability, be incurred in the future;

                 c. Physical pain and suffering in the past and future;

Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139       Page 7
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 27 of 91



                 d. Impairment in the past and future;

                 e. Mental anguish in the past and future;

                 f. Lost wages in the past and future; and

                 g. Loss of earning capacity in the past and future.

                                               X.
                                       DISCOVERY REQUESTS

        Under Texas Rule of Civil Procedure 194.2, Plaintiffs request that all Defendants

  named herein disclose, within 50 days of the service of this request, the information or

  material described in Rule 194.2 (a) through (l). This is to give further notice to the

  Defendants and Defendants’ attorney(s) that attached to this Petition and Request for

  Disclosure, and being served herewith on each Defendant, are:

                 a)      Interrogatories;

                 b)      Request for Production; and

                 c)      Request for Admissions.

        Defendants are hereby requested to serve on the undersigned counsel true and complete

responses to all written discovery requests within fifty (50) days of service.

                                                  PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that Defendants

be cited to appear and answer herein, and that upon a final hearing of the cause, judgment be

entered for Plaintiffs, against Defendants, jointly and severally, for damages in an amount within

the jurisdictional limits of this Court; including interest, as allowed by Sec. 41.008, Chapter 41,

Tex.Civ.Prac.& Rem.Code; together with pre-judgment interest (from the date of injury through

the date of judgment), at the maximum rate allowed by law; post-judgment interest at the legal



Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139       Page 8
Plaintiffs’ 1st Amended Original Petition
             Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 28 of 91



rate; costs of court; and such other and further relief to which Plaintiffs may be entitled at law or

in equity.

                                                   Respectfully submitted,

                                                   LONCAR ASSOCIATES

                                                   /s/ William E. Hymes
                                                   William E. Hymes
                                                   Texas Bar No. 24029624

                                                   424 S Cesar Chavez Blvd
                                                   Dallas, TX 75201
                                                   Tel. (214) 747-0422
                                                   Fax. (214) 393-6492
                                                   wehymes@loncarassociates.com

                                                   ATTORNEY FOR PLAINTIFFS

                                     CERTIFICATE OF SERVICE

       I certify that on this the 17th day of October, 2019, a true and correct copy of the above
and foregoing instrument was served upon counsel for Defendants, pursuant to the TEXAS RULES
OF CIVIL PROCEDURE, as follows:

Via E-Serve
Michael H. Bassett
The Bassett Firm

                                                   /s/ William E. Hymes
                                                   William E. Hymes




Patricia Rodriguez-Lopez, et al. vs. Cody A. Schoenen, et al.; Cause No. DC-19-16139         Page 9
Plaintiffs’ 1st Amended Original Petition
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 29 of 91




              EXHIBIT “B”
                                                                           FILED
                                                               DALLAS COUNTY
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 30 of 91     11/7/2019 4:39 PM
                                                                  FELICIA PITRE
                                                               DISTRICT CLERK
                                                             Jeremy Jones
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 31 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 32 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 33 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 34 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 35 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 36 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 37 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 38 of 91
                    Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 39 of 91


Ryan A. Stoker

From:                        No-Reply@eFileTexas.gov
Sent:                        Monday, November 11, 2019 10:21 AM
To:                          Ryan A. Stoker
Subject:                     Filing Accepted for Case: DC-19-16139; PATRICIA RODRIGUEZ-LOPEZ, et al vs. CODY A.
                             SCHOENEN, et al; Envelope Number: 38329143

Follow Up Flag:              Follow up
Flag Status:                 Completed




                                                                         Filing Accepted
    To help
    protect y our
    priv acy ,
    Micro so ft
    Office
    prev ented
    auto matic
                                                                           Envelope Number: 38329143
                                                                            Case Number: DC-19-16139
    download of
    this pictu re
    from the
    In ternet.
    EFile State
    Logo




                                                         Case Style: PATRICIA RODRIGUEZ-LOPEZ, et
                                                                      al vs. CODY A. SCHOENEN, et al

The filing below was reviewed and has been accepted by the clerk's office. You may access the file
stamped copy of the document filed by clicking on the below link.

                                              Filing Details
Court                          Dallas County - District Clerk - Civil
Case Number                    DC-19-16139
                               PATRICIA RODRIGUEZ-LOPEZ, et al vs. CODY A. SCHOENEN, et
Case Style
                               al
Date/Time Submitted            11/7/2019 4:39 PM CST
Date/Time Accepted             11/11/2019 10:20 AM CST
Accepted Comments              THANK YOU FOR E-FILING. JEREMY JONES 214-413-4204
Filing Type                    EFileAndServe
Filing Description             AGREED
Activity Requested             Motion - Transfer - Change Of Venue
Filed By                       Ryan Stoker
Filing Attorney                Georgette Oden

                                           Document Details
Lead Document                  D M Transfer Venue.pdf
Lead Document Page
                               9
Count
File Stamped Copy              Download Document
                                     This link is active for 30 days.

                                                     1
                    Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 40 of 91
Please Note: If you have not already done so, be sure to add yourself as a service contact on this
case in order to receive eService.

                         For technical assistance, contact your service provider

    To help
    protect y our
                                Need Help? Help
                                Visit: https://efiletexas.gov/contacts.htm
    priv acy ,
    Micro so ft
    Office
    prev ented
    auto matic
    download of
    this pictu re
    from the
    In ternet.




                                Email: support@eFileTexas.gov


                    Please do not reply to this email. It was automatically generated.




                                                    2
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 41 of 91




              EXHIBIT “C”
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 42 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 43 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 44 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 45 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 46 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 47 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 48 of 91




                                                      6:19-cv-662
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 49 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 50 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 51 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 52 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 53 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 54 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 55 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 56 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 57 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 58 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 59 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 60 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 61 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 62 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 63 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 64 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 65 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 66 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 67 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 68 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 69 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 70 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 71 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 72 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 73 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 74 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 75 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 76 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 77 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 78 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 79 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 80 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 81 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 82 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 83 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 84 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 85 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 86 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 87 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 88 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 89 of 91
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 90 of 91




                                                   6:19-cv-662
Case 6:19-cv-00662 Document 1 Filed 11/15/19 Page 91 of 91
